Citation Nr: 0503205	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-03 353	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a low back disorder.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to April 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  In September 
2003, the Board remanded the matter for additional 
development.  


FINDING OF FACT

A chronic low back disorder was not manifested in service or 
for many years thereafter, and is not shown to be related to 
service.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  The appellant has been advised of VA's duties to 
notify and assist in the development of the claim.  A letter 
from the RO in May 2001 (prior to the rating appealed) 
informed him of his and VA's responsibilities in claims 
development and of the type of evidence that was needed to 
establish his claim.  The July 2001 rating decision, the 
February 2002 statement of the case (SOC), the April 2002 
supplemental SOC (SSOC), and a March 2004 duty to assist 
letter notified the appellant of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  Regarding notice content, while the appellant 
was not advised verbatim to submit everything he had 
pertinent to his claim, VA letters in May 2001 and April 2003 
specifically advised him of the type of evidence he needed to 
submit, asked him to assist in obtaining any outstanding 
medical records, and gave him the opportunity to identify any 
other health care providers who treated him for back 
problems.  A March 2004 letter advised the veteran that he 
still needed to submit or identify medical evidence showing a 
relationship between his low back problem and his military 
service in order to substantiate the claim.  It also informed 
him that he should let VA know if there is any other evidence 
or information that he thinks would support his claim.  Taken 
together, these notices were equivalent to advising the 
veteran to submit everything he had pertinent to the claim.  
Further notice in this regard would serve no useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
records and post service VA and private medical records.  VA 
arranged for an examination in April 2004 to obtain a medical 
opinion as to the relationship between the veteran's current 
back disorder and his service.  He has not identified any 
additional pertinent evidence, and there is nothing further 
for VA to do to assist him.  VA's notice and assistance 
obligations are met.  No further notice or assistance to the 
veteran is required.  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

Service medical records reveal that the veteran underwent 
surgery for a left inguinal hernia following a September 1960 
injury.  In May 1961, he was treated for low back pain 
following a slip and fall on a stairway.  The diagnosis was 
lumbosacral strain.  It was treated with heat, and he was 
placed on light duty for three days.  On re-enlistment 
examination in May 1963, the veteran's spine was evaluated as 
normal.  On his March 1965 examination prior  to separation, 
his spine was again evaluated as normal. 
A June 1982 VA record shows that the veteran was treated for 
a strained low back following an incident four days earlier 
when he reached for something and twisted his back.  It was 
noted that he had a history of back problems (identified as 
torn ligaments) 13 years prior.  Physical examination 
revealed a loss of lumbar curve and some inability to tilt 
the trunk.  Spasm was noted.  The impression on X-ray was 
minimal scoliosis of the lumbar spine.  Progress notes show 
that the veteran was treated with Flexeril and Clinoril in 
June 1982 and March 1983.  A March 1983 record notes 
treatment for symptoms of low back pain that lasted a week.  
The assessment was low back spasm.  

In a September 1989 report, private physician, Dr. PK, noted 
that the veteran was seen for a neurosurgical consultation 
for low back pain, with pain radiating down the right leg.  
He had a history of low back pain previously felt to be 
secondary to myofascial strain.  The pain had increased in 
the past three months.  Physical examination revealed spasm 
of the paraspinous muscles in the lumbosacral region.  X-rays 
showed evidence of marked degenerative process of the L4-L5 
disc space and vertebral body end plates.  The impression 
included spondylitic degeneration of the lumbar 4-5 
interspace.  The physician indicated that the veteran had 
symptoms of progressively increasing pain in the lower spine 
probably related to accelerated spondylitic change at L4-5.  

The impressions on September 1989 MRI of the lumbar spine 
were moderate to severe central stenosis at the L4-5 level, 
mild neural foraminal stenosis at left L4, and moderate to 
severe neural foraminal stenosis L4 and L5.  The impression 
on September 1989 X-rays of the lumbosacral spine was 
degeneration at the L4-5 and L5-S1 levels.  The veteran 
underwent L4-L5 laminectomy in November 1989.  

VA outpatient treatment records from the early 1990's show 
ongoing complaints of low back pain, radiating to the lower 
extremities.  The impression on January 1993 X-rays was 
advanced degenerative disc disease at L4-5 and L5- S1.  

On private examination in February 1993, Dr. GML noted the 
history of the veteran's low back problems, indicating that 
he had been in excellent health when he developed increasing 
lower back pain that progressed over a six-month period.  
Disk herniation was found in 1989, and the veteran underwent 
laminectomy.  Since the surgery, he had been unable to return 
to his work in construction.  At the time of the evaluation, 
the veteran reported increased pain with lifting and bending, 
difficulty sitting for more than one hour, and difficulty 
standing for more than half an hour.  The assessment was 
chronic low back pain, status post lumbar laminectomy.   

In a January 1994 examination report Dr. MEM gave a clinical 
impression of status post L4 disc excision with dural entry 
and arachnoiditis at L4-5.

On VA examination in February 1994, the examiner reported a 
history of a low back injury in 1961 and low back surgery at 
L4-5 in 1989.  Post-operatively a probable infection at the 
disc was noted.  The diagnoses included: severe sclerosis and 
narrowing L4-5 interspace with mild stenosis; moderately 
severe sclerosis and narrowing L5-S1; and disc protrusion and 
moderate lumbar stenosis at L3-4 level.  It was the 
examiner's opinion that the veteran had an infection in the 
discs at L4-5 and possibly in L5-S1.  Findings on the report 
of February 1994 VA X-rays included marked degenerative 
changes at the L4-5 and L5-S1 levels with almost complete 
deterioration of the intervertebral disk space and extensive, 
reactive bony sclerosis in the adjacent edge plates at these 
levels.  Minimal degenerative changes were noted at other 
levels.  

Records of VA treatment from 1997 through 2000 show ongoing 
treatment for worsening problems associated with the low 
back.  Diagnoses included:  severe degenerative change of the 
lumbar spine with loss of disc height (June 1998 X-rays); 
moderate right neural foraminal narrowing and lateral recess 
stenosis at L4-5 and L5-S1 (July 1999 X-rays); and grade 1 
anterolisthesis of L3 on L4 with severe degenerative changes, 
joint space loss, and vacuum disc between L3 and S1 
(September 1999 X-rays). 

In a December 2000 statement, the veteran asserted that his 
back problems were the result of trauma in service, including 
falls parachuting, an injury catching an ammo box (resulting 
in an inguinal hernia), a jeep accident in Korea, and an 
incident where he slipped and fell down some stairs.  
In his February 2001 claim, the veteran reported that he 
injured his back in April 1961 while stationed at Fort Bliss, 
Texas, and that he injured it again in July 1963 while at 
Fort Holabird, Maryland.  

In April 2004 the veteran was examined pursuant to a Board 
remand request.  The examiner indicated that the veteran's 
claims folder was reviewed prior to the examination.  The 
examiner noted the veteran's reports of an injury in service 
resulting in a hernia and some back pain, and also noted that 
after the hernia surgery the veteran returned to full duty 
with no restrictions and did his full active duty for about 
four more years.  The veteran reported that after discharge 
he had back pain that would flare up about one week of each 
month causing him to lose work.  He reported chiropractic 
treatment from 1965 to 1989, but could not remember the names 
of any doctors or the locations of any treating facilities.  
It was noted that he was doing well until he developed 
progressively increasing low back pain over a six-month 
period in 1989.  This severe low back pain led to a lumbar 
spine laminectomy and the loss of the veteran's job.  The 
examiner noted that the veteran had not worked significantly 
since 1989, and had used chronic narcotics for pain since the 
surgery that year.  The veteran underwent another back 
surgery in 1998, at which time nothing fixable was found.  
The diagnosis was reported as failed back surgery syndrome.  
A narcotic infusion pump was implanted in the left lower 
quadrant of the abdomen in 1999.  Ongoing treatment was also 
noted.  The assessment was severe degenerative disc disease 
with lumbar failed back surgery syndrome.  The examiner noted 
that service medical records regarding the 1960 accident with 
the ammo box documented the left inguinal hernia but made no 
mention of back symptoms.  It was also noted that although 
the 1961 service medical records noted low back pain after a 
slip and fall down a stairway, the 1965 examination prior to 
separation made no mention of back problems.  The examiner 
noted the significant gap in the medical history from 
separation in 1965 until the first medical record showing 
back problems in 1982, and stated that records from the 1980s 
showed an acute onset of pain.  The physician opined that 
while the veteran did have very severe back problems, there 
was no record to support a finding that they had their onset 
while he was in service.  Based on the evidence of record, 
the examiner could not conclude that the veteran's back 
problems were related to service.  
III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for arthritis may also be 
granted (on a presumptive basis) if it is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran reports that he has had problems with his low 
back since service.  Specifically, he relates his current 
problems to falls while parachuting, an accident catching an 
ammunition box that resulted in an inguinal hernia, a jeep 
accident in Korea, and an incident where he slipped and fell 
down some stairs.  He reported back injuries in April 1961 
and July 1963.  

The service medical records do not provide support for a 
finding that the veteran sustained a chronic back problem 
during service.  They document September 1960 treatment for 
an inguinal hernia following an accident catching an 
ammunition box, but not any back complaints at the time.  
While service medical records show one instance in service of 
treatment for low back pain following a fall in 1961, that 
back problem was acute and transitory.  The record shows 
treatment with heat, and indicates the veteran was placed on 
light duty for three days.  Thereafter, he returned to full 
active duty for nearly four more years, during which time 
there was no further note of back trouble.  On the 1963 
examination prior to re-enlistment and the 1965 examination 
prior to separation, the veteran's spine was evaluated as 
normal.  There are no service medical records documenting any 
chronic back problems during service, and no postservice 
medical records showing complaints of back symptoms for  many 
years following separation from service.  

From the time of the veteran's separation from service in 
1965 until 1982, an interval of more than 15 years, there is 
no report of back complaints or treatment.  While the veteran 
notes treatment by a chiropractor from 1965 through 1989, 
records of such treatment have not been submitted, and the 
examiner on April 2004 VA examination specifically noted that 
the veteran could not recall the names or locations of any 
such chiropractic treatment.  
The first records showing postservice medical treatment for 
low back problems are dated in 1982 and 1983.  While these 
records document treatment for low back pain, low back 
strain, and spasms, they do not relate these problems to the 
veteran's service.  Later VA and private medical records 
track the onset and progression of more severe back problems 
from 1989 through the present.  While the record clearly 
shows that the veteran has developed serious low back 
problems, including arthritis and disc disease, there is 
absolutely no medical evidence relating these problems to his 
service (or showing arthritis was manifested in the first 
postservice year).  On the most recent examination in April 
2004, the VA examiner reviewed the entire claims file and 
specifically opined that there was no evidence to support a 
finding that the veteran's back problems are related to 
service.    

In cases such as this, where competent medical evidence of 
causation is essential, the veteran's lay statements alone 
are not sufficient to establish service connection.  See 
Espiritu, supra.   The veteran's assertions have been 
considered; however, as a layperson, he is not competent to 
opine as to medical diagnosis or causation.

Without competent medical evidence linking the veteran's 
current low back disorder(s) to service, service connection 
for the back disability may not be granted.  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.       

ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


